Let me join previous speakers in congratulating His Excellency Mr. Tijjani Muhammad-Bande on his assumption of the presidency of the General Assembly at its seventy-fourth session. I would like to assure him of our full cooperation in the discharge of his responsibilities, and I am confident that his wealth of experience and wisdom will prove invaluable in guiding us successfully through the current session. I also want to express Zambia’s sincere gratitude to Her Excellency Ms. Maria Fernanda Espinosa Garces for her exemplary work during the seventy-third session.
The theme for this session, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”, presents an opportunity to re-examine our priorities, redefine our mission and sharpen our vision as we approach the seventy-fifth anniversary of this Organization. It is a call for us to generate an atmosphere in which the United Nations family can implement its priority programmes, especially in key areas such as alleviating poverty, in order to enhance the human condition throughout the world.
The eradication of poverty is feasible — we have seen remarkable progress across every dimension of poverty, while malnutrition and youth illiteracy have both substantially decreased. Such progress is gratifying but is still inadequate. One billion people continue to live in extreme poverty. If anything, the recent gains should spur us to do even more to finish the job and ensure that no child goes to bed hungry anymore. We must ensure that nobody is forced to choose between sending her daughter to school and sending her to work. Everybody has the opportunity to fully participate in their country’s economic and civic life.
Zambia applauds the leadership that the United Nations provides in tackling climate change, as was illustrated only a few days ago by the hosting of the Climate Action Summit. Climate change frustrates efforts to raise the standards of living for the world’s poor. Scientists have spoken and we have seen with our own eyes the devastating impact that climate change has had on our environment. Early this year, three of Zambia’s neighbouring countries — Malawi, Mozambique and Zimbabwe — were affected by cyclones. Not far away, half of Zambia experienced a severe drought that has since resulted in low crop productivity and low water levels for hydroelectricity generation. Therefore, opposite climatic extremes occur in the same neighbourhood.
As a consequence, Zambia is now scaling up its efforts to diversify energy production. Other priorities include increasing the adaptive capacity to reduce vulnerability and building resilience against extreme weather events, such as droughts and flooding. The impact of climate change requires global collaborative efforts and support for mitigation and adaptation strategies. As a developing country, Zambia needs assistance to enhance its capacity in key areas, such as scientific research, early warning, rapid response and the transfer of appropriate technologies to help cope with the negative impact of climate change.
In addition, scaling up global efforts to address climate change should certainly include providing increased accessibility to financial support, in particular for countries with limited resources, in order to enable them to make their fair contribution to the global effort and also bear the general climate-change-induced cost burdens. The need to secure and promote the well-being of wildlife flora and fauna as an environmental good for ecological and socio-economic benefit cannot be overemphasized.
In that regard, Zambia appreciates the hosting of the Elephant Summit initiative in Kasane, Botswana, in April this year, as well as Africa’s Wildlife Economy Summit in Victoria Falls, Zimbabwe, in May this year, convened by the African Union and the United Nations Environment Programme. Those summits, among other things, recognized the need for partnerships with communities and the private sector as key in securing wildlife and enhancing economic benefits from wildlife. In our continued effort to support that cause, Zambia will host a follow-up summit in May 2020, in the tourism capital of Livingstone. I call upon our international collaborators to work with the countries of the region to achieve a successful outcome for our wildlife.
Over the past years, Zambia has made important developmental efforts and we are determined to foster an all-inclusive development paradigm based on Agenda 2063 of the African Union and the 2030 Agenda for Sustainable Development. Barely one month ago, on 7 August, Zambia had the honour to host a launching ceremony in Lusaka for the Sustainable Development Goals Subregional Centre for Southern Africa. The establishment of the Centre underscored our collective resolve as Southern African countries to win the war against poverty, hunger, disease and illiteracy, through the exchange of best practices and joint action. However, we must also keep in mind that most African countries were not able to attain the forerunner Millennium Development Goals (MDGs), mainly because of various challenges, including inadequate financial resources.
In our quest to achieve the Sustainable Development Goals, the MDG trend is, unfortunately, likely to continue unless Africa devises more innovative ways of addressing its development challenges. The Centre in Lusaka will bring the initiative closer to home for our Southern African region. It will be a vehicle for facilitating engagement among Governments and other stakeholders to accelerate the attainment of the Sustainable Development Goals and for deepening regional integration.
My Government attaches great importance to the needs and welfare of all, with a specific focus on women, children and youth. To that end, Zambia’s seventh national development plan has targeted the most vulnerable members of society to enhance their capacity to be involved in the country’s economic and social life, in an effort to raise their standards of living. My Government has taken steps in that regard to ensure that there is equitable access to quality education for all Zambians, by providing universal basic education within the shortest realistic time frame.
A comprehensive programme of health reforms is also under way and that should also result in the improvement of the well-being of our people. However, the measures and programmes that the Government has undertaken are not enough to fully attain the objectives of those programmes of action, mainly due to limited financial resources. We call on all partners to join efforts. Together, let us help to improve the lives of our peoples.
The horrifying shadows of poverty are darkened even further for Africa’s refugee children. Zambia is a plateau of peace and a home to many refugees. We appeal to the United Nations and other humanitarian organizations of the world to help us share that burden. Together, we can restore dignity and help look after refugees.
Zambia continues to make tremendous strides in the campaign to end child marriage. We have also continued in that regard to engage traditional leaders to reform traditions and customs that promote child marriage. Currently, we are in the process of harmonizing statutory and customary law on marriage to prohibit early marriages. We are also repealing several discriminatory and outdated statutes related to children in order to come up with a children’s code to domesticate the provisions of the Convention on the Rights of the Child.
As a designated African Union Champion on Ending Child Marriage, I am encouraged that the campaign is growing from strength to strength. However, much more needs to be done. We call on all partners to join efforts and together, let us raise our voices to protect our children and young people.
Peace, security and the rule of law continue to be the basis for the meaningful development of any society. In keeping with that understanding, Zambia was, for a year, until last month, Chair of the Southern African Development Community (SADC) Organ on Politics, Defence and Security Cooperation. In that role, Zambia contributed to the regional mechanism on conflict prevention and peacebuilding efforts.
As a State party to several international instruments aimed at countering the threat of proliferation, Zambia hosted a SADC regional awareness meeting on the implementation of Security Council resolution 1540 (2004). The resolution is a vital element in the global architecture to prevent the proliferation of nuclear, chemical and biological weapons to non-State actors, including terrorists. If properly implemented worldwide, it stands as a major contributor to preventing possible humanitarian, political, economic and environmental catastrophes should any of those weapons be used to cause large-scale casualties and suffering. It is clear that such a possibility is not just theoretical.
The spectre of international terrorism has, in recent times, assumed a dangerous momentum of its own. Terrorism does not discriminate between combatants and non-combatants. Innocent bystanders have to bear the brunt of that scourge. To protect human life, the international community should continue to seriously address that vice. The Assembly must expedite its conclusion of the long-overdue comprehensive Convention of the Organization of the Islamic Conference on Combating International Terrorism.
In our pursuit of the fight against terrorism, the Zambian Government has recently established an anti-terrorism centre, a national body that includes all national stakeholders, to coordinate the counter-terrorism efforts of individual security agencies, in keeping with the United Nations Global Counter-Terrorism Strategy.
There is no doubt that the United Nations remains the only multilateral institution capable of addressing the challenges of our “one world”. The world looks to the Organization to encourage dialogue among civilizations on all global challenges in an inclusive manner, which offers the only practical way to ensure meaningful and effective international cooperation.
To be effective and efficient, there is a need to reform the United Nations, as we will over the coming year in commemoration of its 75 years of existence, and to reflect on its future.
Zambia believes that in the context of the evolution of the United Nations, the time has come for meaningful reform, including of the Security Council, which should be representative, democratic and accountable to all Member States, irrespective of status. That is essential for its integrity as the custodian of international peace. Given that Africa constitutes the second largest block of United Nations membership, proposals to reform the Security Council should heed Africa’s call, as espoused in the Ezulwini Consensus.
In conclusion, I wish to reaffirm Zambia’s commitment to cooperate with the international community in addressing the numerous problems affecting our people, including in efforts to end poverty. We should not remain indecisive and indifferent to that serious issue, neither should we forgo this opportunity to make the world a better place for all humankind.
